TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00388-CV


                               Jennifer Marie Islas, Appellant

                                               v.

                             James Mellinger Hyde, III, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 07-2275-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jennifer Marie Islas has filed a motion to dismiss this appeal. We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: October 8, 2021